DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.

Response to Arguments
Applicant’s arguments see pages 5-8, filed March 1, 2022, with respect to the 35 U.S.C. 103 rejections of previous claims 1-10 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.








Allowable Subject Matter

Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “determine, as an augmented reality region, a region that corresponds to a partial space including a portion of the object in the real world and viewed from a viewpoint of the user, the portion of the object having been contacted by the body part” and “…drawing, in the augmented reality region, a part of a virtual space as if viewed through an aperture created in the augmented reality region from the viewpoint of the user being on one side of the hole, in order that it appears to the user that a virtual world exists on an opposite side of the aperture” as the relevant art only teaches rendering of an augmented reality environment in which a virtual hole can be placed inside of a real world object in order to place various virtual objects or virtual scenery within the hole however, the references fail to explicitly disclose the concept of tracking an interaction by the user to instantiate a virtual aperture on a real world object which then provides a visual on the environment on the other side of the hole that correlate to another aspect of the same virtual world with the appearance of being opposite to the user through the hole in conjunction with remaining limitations of claim 1.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 9 and 10, these claims recite limitations similar in scope to that of claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 2-8 and 11-13, these claims depend from allowed base claim 1, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2014/0002491 A1 – Reference is of particular relevance to the application as it discloses techniques for rendering, in a see-through, near-eye mixed reality display, a virtual object within a virtual hole, window or cutout.
2005 “Story Creation on Virtual Game Worlds” – Reference is of particular relevance to the application as it discloses methods for virtual game creation including the use of portals for transporting characters between locations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619